249 F.2d 442
BOSTON DEVELOPMENT CORPORATION, Petitioner, Appellant,v.STATE REALTY CO. OF BOSTON, Inc., Respondent, Appellee.
No. 5286.
United States Court of Appeals First Circuit.
November 22, 1957.

Appeals from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Angus M. MacNeil, Somerville, Mass., for appellant.
Phillip Cowin, Boston, Mass., with whom Sidney J. Kagan, Boston, Mass., was on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The orders of the district court are affirmed on Judge Ford's Memorandum of Decision dated May 23, 1957 In re petition for review of referee's order. In re State Realty Co., D.C., 152 F. Supp. 774.